                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JAMIEL JOHNSON,                         :
                                         :
          Plaintiff                      :
                                         :    CIVIL ACTION NO. 3:CV-17-0364
    v.                                   :
                                         :    (Judge Caputo)
 JOHN WETZEL, et al.,                    :
                                         :
          Defendants                     :

                                    ORDER

     AND NOW, this 20th day of MARCH 2019, in accordance with the

accompanying memorandum, it is ORDERED that:

     1.     The Defendants’ Motion to Dismiss the Amended Complaint
            (ECF No. 50) is GRANTED.

     2.     Claims against CO Kaleta and CO Reitz concerning events
            at SCI-Coal Township are DISMISSED.

     3.     Claims against Secretary Wetzel, Dorina Varner, Kevin
            Kauffman, Lisa Hollibaugh, Debra Jadlocki, and Richard
            Moyer are DISMISSED with prejudice.

     4.     Plaintiff’s due process claim against Lisa Clinger is
            DISMISSED with prejudice.

     5.     The Clerk of Court is directed to CLOSE this case.

     6.     Any appeal from this order is deemed to be frivolous and not
            taken in good faith. See 28 U.S.C. § 1915(a)(3).



                                         /s/ A. Richard Caputo
                                         A. RICHARD CAPUTO
                                         United States District Judge
